Case
 Case21-40441
       21-40441 Doc
                 Doc50-1
                      44   Filed 05/17/21
                                 05/25/21 Entered 05/17/21
                                                    05/25/21 10:36:39
                                                             12:45:43   Desc Main
                                                                             Exhibit
                             Document
                                  A PagePage
                                          1 of 91 of 9



                                 EXHIBIT A
Case
 Case21-40441
       21-40441 Doc
                 Doc50-1
                      44   Filed 05/17/21
                                 05/25/21 Entered 05/17/21
                                                    05/25/21 10:36:39
                                                             12:45:43   Desc Main
                                                                             Exhibit
                             Document
                                  A PagePage
                                          2 of 92 of 9
Case
 Case21-40441
       21-40441 Doc
                 Doc50-1
                      44   Filed 05/17/21
                                 05/25/21 Entered 05/17/21
                                                    05/25/21 10:36:39
                                                             12:45:43   Desc Main
                                                                             Exhibit
                             Document
                                  A PagePage
                                          3 of 93 of 9
Case
 Case21-40441
       21-40441 Doc
                 Doc50-1
                      44   Filed 05/17/21
                                 05/25/21 Entered 05/17/21
                                                    05/25/21 10:36:39
                                                             12:45:43   Desc Main
                                                                             Exhibit
                             Document
                                  A PagePage
                                          4 of 94 of 9
Case
 Case21-40441
       21-40441 Doc
                 Doc50-1
                      44   Filed 05/17/21
                                 05/25/21 Entered 05/17/21
                                                    05/25/21 10:36:39
                                                             12:45:43   Desc Main
                                                                             Exhibit
                             Document
                                  A PagePage
                                          5 of 95 of 9
Case
 Case21-40441
       21-40441 Doc
                 Doc50-1
                      44   Filed 05/17/21
                                 05/25/21 Entered 05/17/21
                                                    05/25/21 10:36:39
                                                             12:45:43   Desc Main
                                                                             Exhibit
                             Document
                                  A PagePage
                                          6 of 96 of 9
Case
 Case21-40441
       21-40441 Doc
                 Doc50-1
                      44   Filed 05/17/21
                                 05/25/21 Entered 05/17/21
                                                    05/25/21 10:36:39
                                                             12:45:43   Desc Main
                                                                             Exhibit
                             Document
                                  A PagePage
                                          7 of 97 of 9
Case
 Case21-40441
       21-40441 Doc
                 Doc50-1
                      44   Filed 05/17/21
                                 05/25/21 Entered 05/17/21
                                                    05/25/21 10:36:39
                                                             12:45:43   Desc Main
                                                                             Exhibit
                             Document
                                  A PagePage
                                          8 of 98 of 9




                                     Signed on 5/17/2021

                                                                   YM
                            HONORABLE BRENDA T. RHOADES,
                            CHIEF UNITED STATES BANKRUPTCY JUDGE
Case
 Case21-40441
       21-40441 Doc
                 Doc50-1
                      44   Filed 05/17/21
                                 05/25/21 Entered 05/17/21
                                                    05/25/21 10:36:39
                                                             12:45:43   Desc Main
                                                                             Exhibit
                             Document
                                  A PagePage
                                          9 of 99 of 9
